DETAILED ACTION
Disposition of Claims
Claims 21-40 are pending.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Paragraph numbers, unless otherwise noted, are from the PG Pub of this application, US20210177962A1, Pub. 06/17/2021.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 07/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 32 recites the limitation "UL182" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 39 is rejected for similar reasons.  It is believed this is meant to be “UL128” and will be interpreted as thus for prior art purposes.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Claim 21 is drawn to a method for treating a CMV infection in a subject comprising: administering to the subject a therapeutically effective amount of a CMV vaccine, and a pharmaceutically acceptable carrier, adjuvant, additive or combination thereof, wherein the CMV vaccine comprises a viral vector capable of expressing CMV proteins or antigenic fragments thereof that form a UL128 complex; and wherein the viral vector is derived from a poxvirus, thereby treating a CMV infection in the subject.  
Further limitations on the method of claim 21 are wherein the viral vector is derived from an Avipoxvirus, an Orthopoxvirus, or a Parapoxvirus (claim 22), namely a modified vaccina Ankara (MVA) vector (claim 23); wherein the UL128 complex comprises a set of five CMV proteins or antigenic fragments thereof (claim 24), namely UL128, UL130, UL131A, gL, and gH (claim 25); wherein the viral vector further comprises one or more DNA sequences that encode additional CMV proteins or antigenic fragments thereof selected from pp65, gB or both (claim 26); and wherein the CMV infection is a congenital CMV infection (claim 27).
Claim 28 is drawn to a method of vaccinating a subject against a CMV infection comprising: administering to the subject a therapeutically effective amount of a CM vaccine, and a pharmaceutically 
Further limitations on the method of claim 28 are wherein vaccinating the subject comprises inducing an immune response against a CMV infection (claim 29), wherein inducing an immune response comprises inducing the production of neutralizing antibody and/or reducing viral load in the subject (claim 30); wherein the viral vector is a modified vaccina Ankara (MVA) vector (claim 31); wherein the UL128 complex comprises a set of five CMV proteins or antigenic fragments thereof (claim 32), namely UL128, UL130, UL131A, gL, and gH (claim 33); and wherein administering a CMV vaccine comprise administering two doses of the CMV vaccine to the subject (claim 34), wherein the two doses are administered at a 6-week interval (claim 35).
Claim 36 is drawn to a method of inhibiting horizontal and/or vertical transmission of a CMV infection by a subject comprising: administering to the subject a therapeutically effective amount of a CMV vaccine, and a pharmaceutically acceptable carrier, adjuvant, additive or combination thereof, wherein the CMV vaccine comprises a viral vector capable of expressing CMV proteins or antigenic fragments thereof that form a UL128 complex, and wherein the viral vector is derived from a poxvirus, thereby inhibiting horizontal and/or vertical transmission of a CMV infection by a subject.  
Further limitations on the method of claim 36 are wherein inhibiting horizontal and/or vertical transmission comprises inducing the production of neutralizing antibody and/or reducing viral load in the subject (claim 37); wherein the viral vector is a modified vaccina Ankara (MVA) vector (claim 38); wherein the UL128 complex comprises a set of five CMV proteins or antigenic fragments thereof (claim 39), namely UL128, UL130, UL131A, gL, and gH (claim 40).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-22, 24-30, 32-34, 36-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weiner et. al. (US20140023673A1, Priority 01/31/2011; hereafter “Weiner”.)
The Prior Art
Weiner teaches nucleic acid sequences that encode novel consensus amino acid sequences of herpes virus antigens, such as cytomegalovirus (CMV) antigens, as well as genetic constructs/vectors and vaccines expressing the sequences.  Weiner teaches methods for generating an immune response against herpes virus using the pharmaceutical/immunogenic compositions and vaccines that comprise said vectors which express said herpesviral sequences (entire document; see abstract.)  Weiner teaches the antigens may be from human CMV (HCMV), and would include gH, gL, UL128, UL130, UL131a, gB, and UL83 (which encodes pp65)(¶[0112]; instant claims 24-26, 32-33, 39-40).  Weiner teaches the UL128 complex proteins from HCMV are preferred as the viral proteins which form biological complexes are often highly immunogenic surface antigens (¶[0024-0027]) and the HCMV pentameric complex elicits a CTL and neutralizing immune response (¶[0223][0273]).  Weiner teaches the pentameric complex can be delivered as a DNA vaccine or as a component of other vaccine platforms (¶[0223-0225][0273]), such as delivery through viral vectors, including recombinant vaccinia (¶[0125][0199]).  The vector may be formulated within pharmaceutically acceptable carriers, adjuvants, or excipients (¶[0025]) and would be used within methods to elicit therapeutic immune responses, such as neutralizing antibody responses, against CMV in a subject in need thereof (reference claims 16-17; ¶[0008][0042-0043][0112][0179][0223][0273-0278]; instant claims 21-22, 28-30).  Weiner teaches immunization with instant claim 34).  Weiner teaches a vaccine against HCMV is desirable due to the propensity for congenital HCMV infections to cause permanent disabilities, and HCMV in pregnant women can cause Down syndrome, fetal alcohol syndrome, and neural tube defects (¶[0008]; instant claims 27, 36-37).  
Weiner therefore teaches the limitations of instant claims 21-22, 24-30, 32-34, 36-37, and 39-40, and anticipates the invention encompassed by said claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenk et. al. (US2008/0187545 A1, Pub. 08/07/2008; CITED PRIOR ART; hereafter “Shenk”), and further in view of Diamond et. al. (US 2010/0316667 A1, Pub. 12/16/2010, CITED PRIOR ART; hereafter “Diamond”), and Walter et. al. (US20140099299A1, Priority 03/29/2011; hereafter “Walter”).  
The Prior art
Shenk teaches that at least six strains of human CMV (HCMV) have been cloned into BAC systems (¶[0083]), and that the genomes of the HCMV which comprise all five of the pentameric complex naturally or through mutation (i.e. UL128 complex, which comprises UL128, UL130, and UL131a proteins and the glycoproteins gH and gL) can be utilized to generate a subunit vaccine which comprises the HCMV pentamer (¶[0084-0085]).  Since the viral vectors of Shenk are the actual CMV, absent evidence to the contrary, the vectors would comprise the essential gB (as evidenced by the staining for gB as a control, see ¶[0140-0141]) and pp65 proteins.
Shenk teaches the protein complex including UL128 is expressed on the surface of a CMV particle, and the virions thereof can be used in humans to treat or protect the host against CMV infection, such as in a vaccine (¶[0088]).   Shenk teaches that subunit vaccines may be formulated to treat against CMV infections, wherein the subunit vaccine would include the UL128 protein complex (¶[0090-0097]) or nucleic acid vectors encoding the proteins from the UL128 protein complex (including UL128, UL130, UL131, gH, and gL ¶[0019]; instant claims 24-25, 32-33, 39-40) or entire CMV virion (¶[0098-0099]).  Said compositions could include pharmaceutically acceptable carriers, carrier proteins, or adjuvants (¶[0015][0086-0087][0098]) and would induce neutralizing antibody responses (¶[0101-0102][0109]; instant claims 29-30.)  Shenk teaches non-CMV vectors can express one or more of these UL128 complex proteins (¶[0019][0073][0090]).  Shenk teaches CMV infections can happen in healthy humans but affect immunocompromised individuals the most, such as newborns (congenital CMV infection), HIV-positive patients, allogeneic transplant patients and cancer patients (¶[0005-0010][0158]; instant claims 27, 36-37).  Shenk teaches the vaccines may be administered more than once to induce an immunogenic boosting effect (¶[0097]; instant claim 34).  
Shenk teaches non-CMV viruses for use as expression systems (¶[0019][0073]), especially for expression of the entire CMV virion or for the five UL128 pentameric proteins; however, Shenk is silent as to non-CMV vectors specifically derived from orthopoxviruses.
Diamond teaches recombinant modified vaccinia Ankara viruses (rMVA) which comprise one or more CMV proteins (entire document; abstract; see reference claims 3-5; instant claims 22-23, 31, 38.)  Said CMV proteins can be pp65, CMV pp150, IE1, IE1 exon 4 (IE1/e4), IEfusion, glycoprotein B (gB) and antigenic fragments thereof (reference claim 5; instant claim 26).  Diamond teaches specific methods as to how to generate the chimeric MVA-CMV vectors, and how to generate recombinant rMVA vectors which express multiple heterologous antigens (reference claim 3; ¶[0017]).  Diamond teaches the use of prime-boost strategies, including heterologous prime-boost strategies (¶[0082])
Walter teaches that anti-CMV envelope antibodies will be assessed, namely the antibody response against the UL128 complex proteins (including UL128, UL130, UL131a, gH, and gL) and the glycoprotein gB (¶[0374]).  Walter teaches that a recombinant modified vaccinia Ankara (rMVA) will be engineered for each individual open reading frame (ORF)(¶[0374).  Walter teaches immunization with multiple boosts, including combinations of heterologous and homologous boosts anywhere from 2-3 weeks apart to 1-2 months apart (¶[0184]; instant claims 34-35).  
Given the teachings of Diamond, it would be obvious to a skilled artisan that rMVA could be utilized as vectors to express multiple heterologous viral proteins, especially multiple CMV proteins, as Diamond was able to successfully generate rMVA which expressed multiple CMV proteins.  Given the teachings of Walter and Shenk, one of skill in the art would be motivated to express the five proteins which generate the highly immunogenic pentameric complex, which, as taught by Shenk, is capable of inducing both B and T cell responses, especially neutralizing antibody responses.  Given the combined and related teachings of Diamond, Shenk, and Walter, one of skill in the art would be motivated to try with a reasonable expectation of success to express the five ORFs which encode the pentameric proteins in a viral vector system, especially a rMVA system, in order to generate a vector useful for inoculating against instant claims 21, 28, and 36 obvious to a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Shenk in order to generate viral vectors expressing multiple CMV proteins, thereby generating an expression system that could raise an inherently adjuvanted immune response against CMV by having the rMVA express the complex-forming proteins of the UL128 pentamer.  One would have been motivated to do so, given the suggestion by Diamond and Walter that rMVA could be generated to express CMV antigenic proteins.  There would have been a reasonable expectation of success, given the knowledge that viral vectors could express UL128 pentamer proteins, as taught by Shenk, and also given the knowledge that rMVA could simultaneously express multiple CMV proteins such as gB and pp65, as taught by Diamond.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,931,395. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards expression systems which comprise ORFs that encode at least five CMV proteins, specifically the five proteins within the UL128 complex.  The expression systems would specifically be poxvirus expression systems, such as modified vaccinia Ankara (MVA).  Both claim the system could additionally include other CMV ORFs, especially those which encode gB and pp65.  Both claim methods of using the MVA-CMV vector to induce an immune response in a host, especially to inhibit a congenital CMV infection.  It is the opinion of the Office that the instant claims are obvious variants of the claims of the ‘395 invention, and the metes and bounds of the instant claims are obvious species covered by the metes and bounds of the ‘395 claims.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,575. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards expression systems which comprise ORFs that encode at least five CMV proteins, specifically the five proteins within the UL128 complex.  The expression systems would specifically be poxvirus expression systems, such as .

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,864. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards expression systems which comprise ORFs that encode at least five CMV proteins, specifically the five proteins within the UL128 complex.  The expression systems would specifically be poxvirus expression systems, such as modified vaccinia Ankara (MVA).  Both claim the system could additionally include other CMV ORFs, especially those which encode gB and pp65.  Both claim methods of using the MVA-CMV vector to induce an immune response in a host, especially to inhibit a congenital CMV infection.  It is the opinion of the Office that the instant claims are obvious variants of the claims of the ‘864 invention, and the metes and bounds of the instant claims are obvious species covered by the metes and bounds of the ‘864 claims.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648